Citation Nr: 0521338	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  96-36 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected lumbosacral strain prior to June 13, 2002.

2.  Entitlement to an evaluation higher than 40 percent for 
service-connected lumbosacral strain prior to June 10, 2004.

3.  Entitlement to an increased rating for lumbosacral strain 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was remanded in November 2003 and has been returned 
for review by the Board.

At the June 2004 VA examination, the veteran claimed that he 
has erectile dysfunction secondary to his service connected 
back disability.  In the Informal Hearing Presentation, the 
veteran's representative raised the claim of service 
connection for right hip arthritis.  These matters are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  For the relevant period prior to June 2002 the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use and moderate limitation of motion.

2.  For the period commencing in June 2002 the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use with severe limitation of motion.

3.  For the period commencing in June 2004 the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use with severe limitation of motion and the 
veteran's reports of incapacitating episodes that required 
extensive bed rest.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability is not warranted prior to June 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2001).

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability is not warranted for the period between 
June 13, 2002, and June 9, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 
effective September 26, 2003.

3.  Entitlement to an evaluation in excess of 60 percent for 
the veteran's low back disability is not warranted subsequent 
to June 10, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, (2001) and effective September 23, 2002; 38 
C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the assigned disability 
evaluations do not reflect the severity of the low back 
disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In August 1995, the RO denied an increased rating for the low 
back disability.  A VCAA-compliant letter was not sent to the 
appellant.  While a VCAA-compliant letter was not sent to the 
appellant during the course of the appeal, the veteran was 
advised of the VCAA in a supplemental statement of the case 
(SSOC) issued in November 2002, and again in the May 2003 
Board decision that addressed an increased rating for the 
pelvic disability, and again in a SSOC that was issued in 
March 2005.  The Board finds that the statement of the case 
(SOC), SSOC, Board Remand, and correspondence from the RO to 
the veteran, notified him of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence he was expected to provide.  

Also various correspondence from the RO to the veteran 
notified him of the information and evidence necessary to 
substantiate his claim, the information and evidence that VA 
would seek to provide and the information and evidence he was 
expected to provide.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial.

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

In addition, regulations provided that the rating for an 
orthopedic disorder should reflect any functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The Court held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995). 

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; an evaluation of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent required intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id. Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis, which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  Further, Diagnostic Code 
8620 refers to neuritis of the sciatic nerve and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

Entitlement to a rating higher than 20 percent for service-
connected lumbosacral strain prior to June 13, 2002.

A November 1959 Report of Clinical Board discloses that, 
prior to his entry into military service, the veteran was 
involved in an automobile accident.  He suffered a fracture 
of the left pelvis with a central protrusion of the left 
acetabulum.  During service he was diagnosed with arthritis 
due to direct trauma of the left pelvic fracture.  

Service connection was granted for an old fracture of the 
pelvis and left hip in a May 1987 rating action.  He was 
granted a 20 percent evaluation, effective in November 1986 
under Diagnostic Code 5255.

An October 1993 VA examination report shows that a physician 
concluded that the veteran had low back strain secondary to 
his pelvic/hip disability.

Service connection was granted for a low back condition 
secondary to his hip condition in a November 1993 rating 
action.  He was granted a 10 percent evaluation, effective in 
August 1993 under Diagnostic Code 5295.

The veteran filed his current claim in February 1995.

VA outpatient records dated between 1994 and 1995 show that 
the veteran complained of hip and back pain.

A VA examination was conducted in November 1996.  The veteran 
complained of hip and back pain.  He reported his service and 
medical history.  He reported that he wore a back brace when 
he traveled.  He used a cane for walking.  He reported left 
lower back and left hip pain.  There was no sciatic 
distribution.  He wore a back brace.  On physical 
examination, the spine appeared straight.  He was able to 
flex forward 75 degrees and laterally 12 degrees.  Extension 
was 10 degrees.  There was definite pain on lateral motion.  
The diagnostic impression included probable chronic back 
strain.  The examiner commented that 50 percent of the back 
pain was from straining and 50 percent was from arthritis.

VA and outpatient records dated between 1996 and 1998 show 
treatment for a variety of disabilities including low back 
pain.

A VA examination was conducted in August 1999.  The veteran 
reported his medical and service history.  He reported daily 
back pain.  He stated that he could not do many activities 
such as sweep, mop, or clean.  He could not tie his shoes.  
He had pain in the lower lumbosacral region that radiated 
down both legs occasionally.  He stated that he had to move 
frequently after staying in one position for a short period 
of time.  He did not have a position that was more 
comfortable than the other.  He also used a cane for 
ambulation.  He stated that he needed a cane due to both his 
back and his leg disabilities.  

On examination, it was noted that he had a right-sided limp.  
He had a lift in his left shoe.  He was neatly dressed; 
however, his shoes were untied.  The range of motion of the 
lumbar segment of the spine was flexion 40 degrees, extension 
less than 5 degrees, right lateral bending between 5 and 10 
degrees, left lateral bending less than 10 degrees, and 
rotation approximately 5 degrees, bilaterally.  All of the 
maneuvers elicited back pain in the lower lumbosacral region.  
Palpation of the spinal processes revealed pain in the 
lumbosacral area as well as the coccyx.  Previous X-rays of 
the lumbosacral spine showed changes as well as deformity of 
the pelvis.  The diagnostic impression was lumbosacral strain 
as well as degenerative disc disease of the lumbosacral 
spine.  

The examiner commented that it was as least as likely as not 
that the veteran's current arthritic condition of his 
lumbosacral spine and hips developed due to his previous 
accident.  His right sciatic gait was the result of both his 
previous hip and pelvic fractures and subsequent surgery.  
This resulted in his left leg being shorter than his right.  
Moreover, his chronic back strain was considered due to the 
deformity of the pelvis.

In February 2000, the RO increased the veteran's low back 
disability to 20 percent disabling, effective October 27, 
1995, under Diagnostic Codes 5010-5292.  

The record contains a May 2000 statement from the veteran's 
primary VA provider concerning the veteran's medical 
condition.

I have reviewed [the veteran's] 
evaluation and note that certain new 
information should be added.  [The 
veteran's] X-ray of the lumbosacral spine 
state "deformity of the left iliac wing, 
acetabulum, and superior and inferior 
rami of the left consistent with 
extensive old pelvic fractures."  [The 
veteran] states his injuries occurred at 
the age of 15 or earlier, after which 
time he served seven years in the 
military.  His pain worsened during this 
time.  [The veteran's] left leg is one 
inch shorter than the right requiring a 
buildup of the sole of his left shoe 
which only partially compensates the 
difference at 5/8."  [The veteran] is 
unable to walk more than 200 feet without 
resting, and often the left hip locks in 
mid stride causing severe pain.  [The 
veteran] can only sit on his right 
buttock because of the pain in the left.  
With such an irregular gait, his back 
pain is therefore exacerbated, and [the 
veteran] suffers on a daily basis.  He is 
unable to stand greater than 10 minutes 
without resting.  He states his pain 
today as an 8 on a 1-10 scale.

As [the veteran's] primary provider, I 
can testify to the continuous pain and 
progressing disability and support his 
appeal for increased compensation.

The record contains an orthopedic consultation report dated 
in November 2000.  The veteran reported that he had 
continuous pain in regard to his back.  On examination of the 
lumbar spine, the shoulders and pelvis appeared level.  The 
soft tissue structures were symmetrical and well aligned.  
There was no list or inclination of the lumbosacral spine.  
There was mild to moderate loss of lumbar lordosis.  There 
was no paraspinal muscle atrophy.  There were no signs of 
soft tissue injury.  The veteran reported tenderness on 
palpation of the midline of the lumbar spine and adjacent 
paraspinous muscles.  There was no palpable paraspinal muscle 
spasm.  There was focal tenderness on palpation of the 
sacroiliac joint.  The march test was positive.  The examiner 
noted that this suggested that the sacroiliac joints are a 
major generator of the veteran's back pain.  There was no 
tenderness on palpation of the sciatic notch.  The Hoffman 
test was negative bilaterally.  The pelvis was stable.  The 
Patrick test was positive for sacroiliac joint pain.  The 
unilateral weight-bearing crossover test of the bilateral 
hips was negative.  The examiner reported that this indicates 
that there is no clinical relevant hip pathology.  

On neurologic examination of the lower extremities, there 
were no obvious neurologic abnormalities noted in regard to 
the back.  The light touch was intact throughout the lower 
extremities bilaterally.  The peroneal division of the 
sciatic nerve was intact because the patient was able to 
dorsiflex the foot bilaterally.  The tibial portion of the 
sciatic nerve was intact because the veteran was able to 
plantar flex and invert the foot bilaterally.  The gross 
motor strength in the lower extremities was 5/5 on the right 
and left sides.  The extensor hallucis longus motor strength 
was 5/5 on the right and left.  The right patellar tendon was 
1+ on the left and right.  The right Achilles tendon was 1+ 
on each tendon.  The coordination test and rapid alternating 
lower extremity motion were negative bilaterally.

A VA examination was conducted in November 2001.  The veteran 
reported his medical and service history.  The examination 
was mostly for the veteran's hip disability.  On examination 
of the lower extremities, it was noted that there was no 
muscle atrophy bilaterally.  The deep tendon reflexes of the 
patella were 2+.  The Achilles was 2+.  The motor strength in 
the lower extremities was diminished 2/5 on the left and 3/5 
on the right.

Between October 1995 and June 2002, the low back disability 
was rated by the RO as 20 percent disabling, for moderate 
limitation of motion.  Prior to the revisions, arthritis of 
the lumbar spine was rated based on the limitation of motion 
of the lumbar spine.  38 C.F.R. Part 4, § 4.71a, Codes 5003, 
5010.  During this period, the veteran reported multiple 
complaints, including constant pain.  Moreover, the medical 
records for this period of time show that the veteran's 
lumbar spine motion decreased to 40 degrees of flexion by 
August 1999.  However, the evidence concerning the level of 
the veteran's back disability does not support the assignment 
of a higher disability evaluation.  The reported findings 
approximate no more than moderate limitation of motion.  The 
sensory and motor examinations were essentially intact, and 
reflexes were symmetrical.  The pain on use of his back which 
the veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 20 percent 
level and did not warrant an evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion.

Entitlement to a rating higher than 40 percent for service-
connected lumbosacral strain between June 13, 2002, and June 
9, 2004.

A VA examination was conducted in June 2002.  The veteran 
reported his medical and service history.  He reported that 
he was frequently in excruciating pain from his back and 
hips.  He had constant pain in his back and left hip area.  
The pain was aggravated by activity, certain positions, and 
being in one position for an extended period of time.  The 
pain radiated down the left leg at times but it did not last 
very long.  There were no paresthesias.  He had multiple 
medical problems and reportedly, had not worked in 30 years.  
He ambulated with the help of a four-footed cane and walked 
with a limp of the left leg.  

On physical examination, it was noted that the veteran was 
frail and pale looking.  He appeared to be quite weak and 
required assistance in getting undressed for the examination.  
There appeared to be a curvature of the spine, but there was 
a normal lordotic lumbar curvature of the spine.  He was very 
antalgic in all of his movements.  He had considerable muscle 
spasm of the right paravertebral musculature.  He was barely 
able to do heel-and-toe standing.  Range of motion of the 
lumbar spine showed that he was unable to extend the spine, 
and in fact needed to stand slightly flexed at the hips.  
Flexion of the spine was 0 to 40 degrees, right lateral 
bending was 0 to 60 degrees, left lateral bending was 0 to 
5 degrees, rotation to the right was 0 to 10 degrees, and 
rotation to the left was 0 to 5 degrees.  The deep tendon 
reflexes were all active in his legs except for his left 
Achilles reflex, which was absent.  Straight leg raising on 
the right was 0 to 18 degrees and on the left was 0 to 12 
degrees.  The diagnosis was degenerative joint disease of the 
lumbosacral spine.  

In November 2002, the RO increased the veteran's low back 
disability to 40 percent disabling, effective June 13, 2002, 
under Diagnostic Codes 5010-5295.  

The Board considered whether the veteran should be granted a 
rating in excess of 40 percent under the old regulations that 
relate to intervertebral disc syndrome.  In this case, the 
veteran has not been shown to have persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings appropriate to the site of 
the diseased disc with little intermittent relief.  There is 
no evidence of sciatic neuropathy.  The Board notes that the 
VA examiner indicated that the Achilles reflex was absent; 
however this is later discounted in a June 2004 VA 
examination that indicated that Achilles reflex was 1-2+.  

The Board has considered the possibility of a rating in 
excess of 40 percent prior to the revisions, under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, this is highest 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 (limitation of motion) and 5295 (lumbosacral 
strain).  Moreover, there is no evidence of ankylosis; 
therefore Diagnostic Code 5289 (ankylosis) would not apply.

The Board has considered whether the veteran is entitled to 
an extraschedular evaluation during this time period.  There 
is no evidence of frequent periods of hospitalization or 
impairment, which would otherwise render impractical the 
application of the regular schedular standards.  There has 
been no surgical intervention, and although the veteran seeks 
pain medication frequently, the record does not reflect any 
in-patient hospital admissions for treatment of his back 
disability.  Therefore, it cannot be said that the disability 
required frequent hospitalizations.  

Furthermore, the veteran has reported that he has been 
unemployed for the past 30 years.  The assigned schedular 
disability evaluations contemplate interference with 
employment.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  During this time period a 
separate rating of 40 percent has been in effect for the 
pelvis and left hip disabilities, for a combined rating of 60 
percent from June 13, 2002, and 80 percent from June 10, 
2004.  There has been no showing of specific interference 
with employment by the back disability beyond that 
contemplated in the rating schedule. 


Entitlement to a rating higher than 60 percent for service-
connected lumbosacral strain subsequent to June 10, 2004.

VA examination was conducted in June 2004.  The examiner 
reported that the veteran's C-file was reviewed.  The 
veteran's chief complaint was of lumbar spine low back pain 
that referred to the region of the thighs.  On questioning 
regarding incapacitation, the veteran indicated that he 
experienced incapacitation requiring bed rest around 365 days 
per year.  Duration of each episode is daily.  He denied any 
bowel or bladder dysfunction.  The veteran indicated his 
condition was associated with weakness, stiffness, occasional 
swelling of the paraspinous musculature, sense of catching, 
easy fatigability, and lack of endurance secondary to focal 
back pain.  The veteran's symptoms included numbness, 
weakness and erectile dysfunction.  It was noted that he was 
a right-handed individual.  His posture was abnormal.  The 
veteran had a mild loss of lordosis.  His gait was abnormal 
secondary to antalgic gait, which was secondary to his back, 
hip, and knee pain.  The veteran had reported unsteadiness of 
gait and occasional falls, requiring reliance on the use of a 
cane and wheelchair.  

In regard to his low back pain, he described his pain 
severity as 4 to 10, where 0 represents no pain and 
10 represents the maximum pain he has experienced.  The 
quality of the pain was described as aching and throbbing.  
The timing of the pain was continuous.  Modifying factors 
included intensification by bending, lifting, standing, 
walking, and sitting, as well as, weather changes.  The pain 
is only partially alleviated by ceasing the precipitating 
activities, ceasing the activities of daily living, rest, and 
analgesic medications.  The associated limitation of his 
daily activities included walking limited to less than 25 
feet without significant pain, standing for less than two 
minutes, and sitting for 15 or 20 minutes.  He reported he 
was unable to drive because of his back pain.  He avoided 
stairs.  His daily activities of living including eating, 
grooming, toileting, and dressing are all affected or limited 
by his back pain.  His recreational activities included none 
that required prolonged standing, walking or running.  

On physical examination, subjective observation included pain 
complaints, groaning, grimacing, guarding, restricted motion, 
and functional restriction.  On objective observation, there 
was tenderness to palpation over the midline area of the 
lumbar spine.  There was no swelling or muscle spasm of the 
paraspinous muscles noted.  The lumbosacral spine examination 
revealed flexion of 0 to 40 degrees.  Extension was 0 to 0 
degrees.  Right lateral bending was 0 to 5 degrees.  The left 
lateral bending was 0 to 10 degrees.  The right rotation was 
0 to 25 degrees.  The left rotation was 0 to 30 degrees.  The 
Waddell signs appeared negative.  The neurological 
examination revealed gross motor strength of the lower 
extremities to be 5/5, bilaterally.  The extensor hallucis 
longus motor strength was 5/5, bilaterally.  The right 
patellar tendon reflexes were 1-2+, as compared to the left 
side, which was 1+.  The Achilles reflex on the right was 1-
2+, as compared to the left, which was 1+.  The straight leg-
raising test was negative; both in sitting and supine 
position, but this elicited referred pain, including back and 
thigh pain.  It did not pass below the knee.  The vascular 
exam appeared unremarkable.

The lumbar spine X-ray revealed a stent in the right common 
iliac artery.  There was extensive vascular calcification in 
the abdomen.  All five lumbar vertebrae were seen with normal 
alignment, with no evidence of compression fracture or disc 
space narrowing.  The impression was no bony abnormality.  
The diagnostic impression included lumbar spine 
intervertebral disc syndrome.  The examiner commented that 
the intervertebral disc syndrome appeared to be present in 
more than one spinal segment.  It was not possible to discern 
the distinct level of the chronic orthopedic manifestations 
or incapacitating episodes of the individual segments.

In reporting the summary it was noted that it was likely that 
the veteran's current complaint of back pain was causally 
related to his service-connected injury, and subsequent leg-
length shortening.  Further, the veteran was not employable 
due to his loss of function secondary to his service-
connected injury.  The diagnostic impression was degenerative 
lumbosacral spine with marked restriction of motion, 
significant gait dysfunction, and motor dysfunction related 
to multiple problems.  The examiner commented that this was a 
combination of his diabetes and peripheral vascular disease 
and his significant lumbosacral spine degenerative changes.  
His motor examination was considered very difficult to 
assess.  The examiner could not exclude associated 
lumbosacral stenosis.  The examiner suggested 
electromyography (EMG) and nerve conduction studies of both 
lower extremities.  

In an August 2004 addendum, the examiner noted that magnetic 
resonance imaging (MRI) scan of the lumbosacral spine showed 
degenerative changes but there was no evidence of any 
significant stenosis.  EMG and nerve conduction studies 
confirmed peripheral neuropathy.  The examiner commented 
that:

This does confirm his initial problems, 
that his problems are related primarily 
to a combination of diabetic peripheral 
neuropathy and peripheral vascular 
disease.

A March 2005 rating action increased the veteran's disability 
for degenerative disc disease to 40 percent disabling 
effective from June 2002 and 60 percent effective June 2004.  
The RO found that the veteran's lumbar disability equated to 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  He was also granted a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU) effective in June 2004. 

In the instant case, the veteran is already assigned the 
maximum schedular rating for intervertebral disc syndrome 
under either the old or the revised rating criteria.  A 100 
percent schedular rating would require actual or functional 
disability equivalent to complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) as provided for by Diagnostic 
Code 5286.  A higher rating of 100 percent could also be 
assigned with disability equivalent to residuals of fracture 
of a vertebra with cord involvement, bedridden, or requiring 
long leg braces as provided for by Diagnostic Code 5285.  
However, these manifestations are not shown. 

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 60 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  The Board 
notes that the VA examiner at the most recent VA examination 
initially attributed the veteran's peripheral neuropathy to 
his diabetes and peripheral vascular disease and degenerative 
joint disease.  However, subsequent to diagnostic testing, 
the examiner indicated that the veteran's peripheral 
neuropathy was related to his diabetes and peripheral 
vascular disease.  Even assuming that the neurological 
manifestations were all related to his back disability, there 
are no other organic changes reported such as muscle 
weakness, muscular atrophy or trophic changes involving the 
lower extremities.  As such, the Board finds that the 
veteran's neurologic manifestations would be compatible with 
a 10 percent evaluation.  A 10 percent evaluation for each 
lower extremity, together with a 20 percent evaluation for 
orthopedic symptoms, based on limitation of motion, combined 
under 38 C.F.R. § 4.25, would not result in an evaluation in 
excess of the current 60 percent evaluation under Diagnostic 
Code 5243.  In fact, only a 40 percent evaluation would 
result.  The evaluation assigned is more favorable to the 
veteran.

As this disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In sum, the pertinent evidence of record, which includes the 
clinical reports of the VA and the veteran's written 
statements, provides no basis for an evaluation in excess of 
60 percent for the veteran's lumbar spine disability since 
June 10, 2004.  





ORDER

An evaluation in excess of 20 percent prior to June 13, 2002, 
is denied.

An evaluation in excess of 40 percent for the period from 
June 13, 2002, to June 9, 2004, is denied.

An evaluation in excess of 60 percent for the period from 
June 10, 2004, is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


